Exhibit 10.2

Morgan Stanley & Co. International plc

c/o Morgan Stanley & Co. Inc.

1585 Broadway, 5th Floor

New York, NY 10036

July 28, 2011

 

To:    Chart Industries, Inc.    One Infinity Corporate Centre Drive    Garfield
Hts., OH 44125    Attention:    Michael F. Biehl, Executive Vice President,
Chief Financial Officer and Treasurer    Telephone No.:    (440) 544-1244   
Facsimile No.:    (888) 867-1053 Re:    Base Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Morgan
Stanley & Co. International plc (“Dealer”) and Chart Industries, Inc.
(“Counterparty”) as of the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous
agreements and serve as the final documentation for the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Prospectus dated July 28,
2011, as supplemented by the Prospectus Supplement dated July 28, 2011 (as so
supplemented, the “Prospectus”) relating to the 2.00% Convertible Senior
Subordinated Notes due 2018 (as originally issued by Counterparty, the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate initial principal
amount of USD 250,000,000 (as increased by up to an aggregate principal amount
of USD 37,500,000 if and to the extent that the Underwriters (as defined herein)
exercise their option to purchase additional Convertible Notes pursuant to the
Underwriting Agreement (as defined herein)) pursuant to an Indenture to be dated
August 3, 2011 (the “Base Indenture”), as supplemented by a Supplemental
Indenture thereto to be dated August 3, 2011 (the “Supplemental Indenture”),
between Counterparty and Wells Fargo Bank, National Association, as trustee (the
Base Indenture as so supplemented, the “Indenture”). In the event of any
inconsistency between the terms defined in the Prospectus, the Indenture and
this Confirmation, this Confirmation shall govern. The parties acknowledge that
this Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture which are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein, in each case, will conform to the descriptions thereof in the
Prospectus. If any such definitions in the Indenture or any such sections of the
Indenture differ from the descriptions thereof in the Prospectus, the
descriptions thereof in the Prospectus will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the draft of the Indenture last reviewed by Dealer as
of the date of this Confirmation, and if any such section numbers are changed in
the Indenture as executed, the parties will amend this Confirmation in good
faith to preserve the intent of the parties. Subject to the foregoing,
references to the Base Indenture or the Supplemental Indenture herein are
references to each of the Base Indenture or the Supplemental Indenture, as the
case may be, as in effect on the date of its execution, and if either the Base
Indenture or the Supplemental Indenture is amended following such date, any such
amendment (other than any amendment pursuant to Section 8.01(b) of the
Supplemental Indenture that, as determined by the Calculation Agent, conforms
the Supplemental Indenture to the description of the Convertible Notes in the
preliminary Prospectus Supplement, as supplemented by the issuer free writing
prospectus related to the offering of the Convertible Notes) will be disregarded
for purposes of this Confirmation unless the parties agree otherwise in writing.

 



--------------------------------------------------------------------------------

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

 

Trade Date:    July 28, 2011 Option Style:    “Modified American”, as described
under “Procedures for Exercise” below Option Type:    Call Buyer:   
Counterparty Seller:    Dealer Shares:    The common stock of Counterparty, par
value USD 0.01 per share (Exchange symbol “GTLS”). Number of Options:   
250,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero. Applicable Percentage:    A percentage equal to the product of
the Convertible Note Hedge Percentage (expressed as a fraction) and 35.00%.
Convertible Note Hedge Percentage:    93.00% Option Entitlement:    A number
equal to the product of the Applicable Percentage and 14.4865. Strike Price:   
USD 69.0300 Premium:    USD 22,752,450.00 Premium Payment Date:    August 3,
2011 Exchange:    The NASDAQ Global Select Market Related Exchange(s):    All
Exchanges

 

2



--------------------------------------------------------------------------------

Excluded Provisions:    Section 4.06(b) and Section 4.07 of the Supplemental
Indenture.

Procedures for Exercise.

 

Conversion Date:    With respect to any conversion of a Convertible Note, the
date on which the Holder (as such term is defined in the Indenture) of such
Convertible Note satisfies all of the requirements for conversion thereof as set
forth in Section 4.02(b) of the Supplemental Indenture; provided that in no
event shall a Conversion Date be deemed to occur hereunder (and no Option shall
be exercised or deemed to be exercised hereunder) with respect to any
Convertible Note surrendered for conversion in respect of which Counterparty has
elected to designate a financial institution for exchange in lieu of conversion
of such Convertible Note pursuant to Section 4.04 of the Supplemental Indenture
and such designation is accepted by such financial institution, except to the
extent that (i) such financial institution fails to pay or deliver, as the case
may be, any consideration due upon conversion of such Convertible Note, or (ii)
such Convertible Note is subsequently resubmitted to Counterparty for conversion
in accordance with the terms of the Indenture. Free Convertibility Date:    May
1, 2018 Expiration Time:    The Valuation Time Expiration Date:    August 1,
2018, subject to earlier exercise. Multiple Exercise:    Applicable, as
described under “Automatic Exercise” below. Automatic Exercise:   
Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion Date,
a number of Options equal to the number of Convertible Notes in denominations of
USD 1,000 as to which such Conversion Date has occurred shall be deemed to be
automatically exercised; provided that such Options shall be exercised or deemed
exercised only if Counterparty has provided a Notice of Exercise to Dealer in
accordance with “Notice of Exercise” below.    Notwithstanding the foregoing, in
no event shall the number of Options that are exercised or deemed exercised
hereunder exceed the Number of Options. Notice of Exercise:    Notwithstanding
anything to the contrary in the Equity Definitions or under “Automatic Exercise”
above, in order to exercise any Options on any Conversion Date, Counterparty
must notify Dealer in writing before 5:00 p.m. (New York City time) on the
Scheduled Valid Day immediately preceding the scheduled first day of the
Settlement Averaging Period for such Options (the

 

3



--------------------------------------------------------------------------------

   “Notice Deadline”) of (i) the aggregate principal amount of Convertible Notes
as to which such Conversion Date has occurred (including, if applicable, whether
all or any portion of such Convertible Notes are Convertible Notes as to which
additional Shares would be added to the Conversion Rate (as defined in the
Indenture) pursuant to Section 4.07 of the Supplemental Indenture (the
“Make-Whole Convertible Notes”)), (ii) the scheduled first day of the Settlement
Averaging Period and the scheduled Settlement Date, (iii) the Relevant
Settlement Method for such Options, and (iv) if applicable, the percentage of
each Share otherwise issuable upon conversion in excess of the principal portion
of the Convertible Notes being converted that Counterparty has elected to pay in
cash pursuant to Section 4.03(a)(1) of the Supplemental Indenture (the “Cash
Percentage”), and such notice shall also include the information (including with
respect to the Cash Percentage) and acknowledgements required pursuant to
“Settlement Method Election Conditions” below; provided that if no Cash
Percentage is specified in any Notice of Exercise, such Notice of Exercise shall
nonetheless be valid and the Cash Percentage shall be deemed, for purposes of
determining Dealer’s delivery obligation hereunder, to be 0%; provided further
that, notwithstanding the foregoing, for any Options relating to Convertible
Notes with a Conversion Date occurring prior to the Free Convertibility Date,
such notice and the related automatic exercise of such Options shall be
effective if given after the relevant Notice Deadline but prior to (x) in the
case of any Options relating to Convertible Notes surrendered for conversion in
respect of which Counterparty has elected to designate a financial institution
for exchange in lieu of conversion pursuant to Section 4.04 of the Supplemental
Indenture and such designation is accepted by such financial institution, 5:00
p.m. (New York City time) on the 50th Scheduled Valid Day following the Notice
Deadline (provided that such notice pursuant to this clause (x) must be given
promptly following the time Counterparty first knows, or reasonably should know,
of the occurrence of the event or condition with respect to such financial
institution that would give rise to Counterparty’s obligation to deliver the
relevant conversion consideration for such Convertible Notes pursuant to Section
4.04(c) of the Supplemental Indenture) and in respect of any Options in respect
of which such notice is delivered after the relevant Notice Deadline pursuant to
this clause (x), the “Settlement Averaging Period” shall be deemed to be the 40
consecutive Valid Days beginning on, and including, the third Valid Day
immediately following the date Dealer receives the related Notice of Exercise,
or (y) otherwise, 5:00 p.m. (New York City time) on the fifth Scheduled Valid
Day following the Notice Deadline and, in respect

 

4



--------------------------------------------------------------------------------

   of any Options in respect of which such notice is delivered after the
relevant Notice Deadline pursuant to this clause (y), the Calculation Agent
shall have the right to adjust the number of Shares and/or amount of cash
deliverable by Dealer with respect to such Options in a commercially reasonable
manner as appropriate to reflect the additional costs (including, but not
limited to, hedging mismatches and market losses) and expenses incurred by
Dealer in connection with its hedging activities (including the unwinding of any
hedge position) as a result of Dealer not having received such notice on or
prior to the Notice Deadline; provided, further, that in respect of any Options
relating to Convertible Notes with a Conversion Date occurring on or after the
Free Convertibility Date, (A) such notice may be given at any time before 5:00
p.m. (New York City time) on the Scheduled Valid Day immediately preceding the
Expiration Date and need only specify the information required in clause (i)
above, and (B) if the Relevant Settlement Method for such Options is not Net
Share Settlement, Dealer shall have received a separate notice (the “Notice of
Final Settlement Method”) in respect of all such Convertible Notes before 5:00
p.m. (New York City time) on the Free Convertibility Date specifying the
information required in clauses (iii) and (iv) above, as well as the information
(including with respect to the Cash Percentage) and acknowledgements required
pursuant to “Settlement Method Election Conditions” below. Valuation Time:   
The close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion. Market Disruption
Event:    Section 6.3(a) of the Equity Definitions is hereby replaced in its
entirety by the following:    “‘Market Disruption Event’ means, in respect of a
Share, (i) a failure by the principal United States national or regional
securities exchange or market on which the Shares are listed or admitted for
trading to open for trading during its regular trading session or (ii) the
occurrence or existence prior to 1:00 p.m. (New York City time) on any Scheduled
Valid Day for the Shares, for more than a one half-hour period in the aggregate
during regular trading hours, of any suspension or limitation imposed on trading
(by reason of movements in price exceeding limits permitted by the relevant
securities exchange or otherwise) in the Shares or in any options, contracts or
futures contracts relating to the Shares.”

Settlement Terms.

 

5



--------------------------------------------------------------------------------

Settlement Method:    For any Option, Net Share Settlement; provided that if the
Relevant Settlement Method set forth below for such Option is not Net Share
Settlement, then the Settlement Method for such Option shall be such Relevant
Settlement Method, but only if the Settlement Method Election Conditions have
been satisfied and Counterparty shall have notified Dealer of the Relevant
Settlement Method in the Notice of Exercise or Notice of Final Settlement
Method, as applicable, for such Option. Relevant Settlement Method:    In
respect of any Option, subject to the Settlement Method Election Conditions:   
(i) if Counterparty has not specified a Cash Percentage or has specified a Cash
Percentage of 0% pursuant to Section 4.03(a)(1) of the Supplemental Indenture
for purposes of settling its conversion obligations in respect of the related
Convertible Note, then, in either case, the Relevant Settlement Method for such
Option shall be Net Share Settlement;    (ii) if Counterparty has specified a
Cash Percentage pursuant to Section 4.03(a)(1) of the Supplemental Indenture of
between 0% and 100%, exclusive, for purposes of settling its conversion
obligations in respect of the related Convertible Note, then the Relevant
Settlement Method for such Option shall be Combination Settlement; and    (iii)
if Counterparty has specified a Cash Percentage pursuant to Section 4.03(a)(1)
of the Supplemental Indenture of 100% for purposes of settling its conversion
obligations in respect of the related Convertible Note, then the Relevant
Settlement Method for such Option shall be Cash Settlement. Settlement Method
Election Conditions:    For any Relevant Settlement Method other than Net Share
Settlement, such Relevant Settlement Method shall apply to an Option only if the
Notice of Exercise or Notice of Final Settlement Method for such Option, as
applicable, contains:   

(i)       an acknowledgment by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations thereunder, in respect of any election of a Cash Percentage
settlement method with respect to the Convertible Notes;

  

(ii)      an acknowledgment by Counterparty that (A) any transaction by Dealer
following Counterparty’s election of the settlement method for the related

 

6



--------------------------------------------------------------------------------

  

Convertible Note and such Relevant Settlement Method shall be made at Dealer’s
sole discretion and for Dealer’s own account and (B) Counterparty does not have,
and shall not attempt to exercise, any influence over how, when, whether or at
what price to effect such transactions, including, without limitation, the price
paid or received per Share pursuant to such transactions, or whether such
transactions are made on any securities exchange or privately; and

  

(iii)    a specified Cash Percentage that is an integral percentage between 0%
and 100%, inclusive.

Net Share Settlement:    If Net Share Settlement is applicable to any Option
exercised or deemed exercised hereunder, Dealer will deliver to Counterparty, on
the relevant Settlement Date for each such Option, a number of Shares (the “Net
Share Settlement Amount”) equal to the sum, for each Valid Day during the
Settlement Averaging Period for each such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the Relevant Price on such Valid Day,
divided by (iii) the number of Valid Days in the Settlement Averaging Period;
provided that, for any Option exercised or deemed exercised hereunder on a
Conversion Date occurring on or after the Free Convertibility Date, in no event
shall the Net Share Settlement Amount for any Option exceed a number of Shares
equal to the Applicable Limit for such Option divided by the Applicable Limit
Price on the Settlement Date for such Option.    Dealer will deliver cash in
lieu of any fractional Shares to be delivered with respect to any Net Share
Settlement Share Amount valued at the Relevant Price for the last Valid Day of
the applicable Settlement Averaging Period. Combination Settlement:    If
Combination Settlement is applicable to any Option exercised or deemed exercised
hereunder, Dealer will pay and, if applicable, deliver to Counterparty, on the
relevant Settlement Date for each such Option:   

(i)       an amount in cash (the “Combination Settlement Cash Amount”) equal to
the sum, for each Valid Day during the Settlement Averaging Period for such
Option, of an amount for such Valid Day (the “Daily Combination Settlement Cash
Amount”) equal to (A) the product of (i) the Daily Option Value for such Valid
Day and (ii) the Cash Percentage, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in clause (A)
above results in zero for any Valid Day, the Daily Combination

 

7



--------------------------------------------------------------------------------

  

Settlement Cash Amount for such Valid Day shall be deemed to be zero; and

  

(ii)      a number of Shares (the “Combination Settlement Share Amount”) equal
to the sum, for each Valid Day during the Settlement Averaging Period for such
Option, of a number of Shares for such Valid Day (the “Daily Combination
Settlement Share Amount”) equal to (A) the product of (i) the Daily Option Value
for such Valid Day and (ii) 100% minus the Cash Percentage, divided by (B) the
Relevant Price on such Valid Day, divided by (C) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in clause (A)
above results in zero for any Valid Day, the Daily Combination Settlement Share
Amount for such Valid Day shall be deemed to be zero;

   provided that, for any Option exercised or deemed exercised hereunder on a
Conversion Date occurring on or after the Free Convertibility Date, in no event
shall the sum of (x) the Combination Settlement Cash Amount for such Option and
(y) the Combination Settlement Share Amount for such Option multiplied by the
Applicable Limit Price on the Settlement Date for such Option, exceed the
Applicable Limit for such Option.    Dealer will deliver cash in lieu of any
fractional Shares to be delivered with respect to any Combination Settlement
Share Amount valued at the Relevant Price for the last Valid Day of the
Settlement Averaging Period. Cash Settlement:    If Cash Settlement is
applicable to any Option exercised or deemed exercised hereunder, in lieu of
Section 8.1 of the Equity Definitions, Dealer will pay to Counterparty, on the
relevant Settlement Date for each such Option, an amount of cash (the “Cash
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for such Option, of (i) the Daily Option Value for such Valid
Day, divided by (ii) the number of Valid Days in the Settlement Averaging
Period; provided that, for any Option exercised or deemed exercised hereunder on
a Conversion Date occurring on or after the Free Convertibility Date, in no
event shall the Cash Settlement Amount for such Option exceed the Applicable
Limit for such Option. Daily Option Value:    For any Valid Day, an amount equal
to (i) the Option Entitlement on such Valid Day, multiplied by (ii) the Relevant
Price on such Valid Day less the Strike Price on such Valid Day; provided that
if the calculation contained in clause (ii) above results in a negative number,
the Daily Option Value for such Valid Day shall be deemed to be

 

8



--------------------------------------------------------------------------------

   zero. In no event will the Daily Option Value be less than zero Applicable
Limit:    For any Option, an amount of cash equal to the Applicable Percentage
multiplied by the excess of (i) the aggregate of (A) the amount of cash
delivered to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, delivered to the Holder
of the related Convertible Note upon conversion of such Convertible Note, in
each case, pursuant to the terms of the Indenture, multiplied by the Applicable
Limit Price on the Settlement Date for such Option, over (ii) USD 1,000.
Applicable Limit Price:    On any day, the opening price as displayed under the
heading “Op” on Bloomberg page GTLS <equity> (or its equivalent successor if
such page is not available). Valid Day:    A Scheduled Valid Day on which (i)
there is no Market Disruption Event and (ii) trading in the Shares generally
occurs on the Exchange or, if the Shares are not then listed on the Exchange, on
the principal other United States national or regional securities exchange on
which the Shares are then listed or, if the Shares are not then listed on a
United States national or regional securities exchange, on the principal other
market on which the Shares are then traded. If the Shares are not so listed or
traded, “Valid Day” means a Business Day. Scheduled Valid Day:    A day on which
the Exchange or, if the Shares not then listed on the Exchange, the principal
other United States national or regional securities exchange on which the Shares
are then listed or, if the Shares are not then listed on a United States
national or regional securities exchange, the principal other market on which
the Shares are then traded, is scheduled to be open for trading for its regular
trading session. If the Shares are not so listed or admitted for trading,
“Scheduled Valid Day” means a Business Day. Business Day:    Any day other than
a Saturday, a Sunday or a day on which the Federal Reserve Bank of New York is
authorized or required by law or executive order to close or be closed. Relevant
Price:    On any Valid Day, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page GTLS <equity> AQR
(or its equivalent successor if such page is not available) in respect of the
period from the scheduled open of trading until the scheduled close of trading
of the primary trading session on such Valid Day (or if such volume-weighted
average price is unavailable, the market value of one Share on such Valid Day,
as determined by the Calculation

 

9



--------------------------------------------------------------------------------

   Agent using a volume-weighted average method). The Relevant Price will be
determined without regard to after hours trading or any other trading outside of
the regular trading session trading hours. Settlement Averaging Period:    For
any Option and regardless of the Settlement Method applicable to such Option:   

(i)       if the related Conversion Date occurs prior to the Free Convertibility
Date, the 40 consecutive Valid Day period beginning on, and including, the third
Valid Day immediately following such Conversion Date; or

 

(ii)      if the related Conversion Date occurs during the period beginning on,
and including, the Free Convertibility Date, and ending at 5:00 p.m., New York
City time, on the second Scheduled Valid Day immediately prior to the Expiration
Date, the 40 consecutive Valid Days beginning on, and including, the 42nd
Scheduled Valid Day prior to the Expiration Date or, if such day is not a Valid
Day, the immediately following Valid Day;

   provided that, (i) if Counterparty (or, if applicable, its subsidiary)
announces or engages in a transaction or event that would constitute a
“Spin-Off” as defined in Section 4.05(c) of the Supplemental Indenture or could
constitute a tender offer or exchange offer for the Shares within the meaning of
Section 4.05(e) of the Supplemental Indenture, Counterparty shall notify Dealer
of such Spin-Off (including the anticipated “Ex-Dividend Date” and “effective
date” (each as defined in the Supplemental Indenture) therefor) or such tender
offer or exchange offer (including the anticipated “Offer Expiration Date” (as
defined in the Supplemental Indenture) therefor), as the case may be, and (ii)
the Settlement Averaging Period shall be suspended and resumed to the extent the
Calculation Agent determines, based on such notice, that an analogous suspension
and resumption of the “Observation Period” (as defined in the Supplemental
Indenture) would be made pursuant to such Section 4.05(c) with respect to such
Spin-Off or such Section 4.05(e) with respect to such tender offer or exchange
offer. Settlement Date:    For any Option, the third Business Day immediately
following the final Valid Day of the Settlement Averaging Period for such
Option. Settlement Currency:    USD Other Applicable Provisions:    The
provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions will
be applicable.

 

10



--------------------------------------------------------------------------------

Representation and Agreement:    Notwithstanding anything to the contrary in
Equity Definitions (including, but not limited to, Section 9.11 thereof), the
parties acknowledge that (i) any Shares delivered to Counterparty shall be, upon
delivery, subject to restrictions and limitations arising from Counterparty’s
status as issuer of the Shares under applicable securities laws, (ii) Dealer may
deliver any Shares required to be delivered hereunder in certificated form in
lieu of delivery through the Clearance System and (iii) any Shares delivered to
Counterparty may be “restricted securities” (as defined in Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”)).

 

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Potential Adjustment Events:    Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment to the Conversion Rate (as defined in the Indenture) of the
Convertible Notes. Method of Adjustment:    Calculation Agent Adjustment, which
means that, notwithstanding Section 11.2(c) of the Equity Definitions, upon any
Potential Adjustment Event, the Calculation Agent shall make a corresponding
adjustment to the Strike Price and the Option Entitlement to the extent an
analogous adjustment would be made pursuant to the Indenture in connection with
such Potential Adjustment Event. In addition, the Calculation Agent shall make a
corresponding adjustment to the settlement terms of the Options (but without
duplication of any adjustment pursuant to the foregoing sentence) to the extent
an analogous adjustment would be made pursuant to Section 4.05(f) of the
Supplemental Indenture. Dilution Adjustment Provisions:    Section 4.05 (a),
(b), (c), (d) and (e) and Section 4.06(a) of the Supplemental Indenture.

Extraordinary Events applicable to the Transaction:

 

Merger Events:    Applicable; provided that notwithstanding Section 12.1(b) of
the Equity Definitions, a “Merger Event” means the occurrence of any event or
condition set forth in the definition of “Merger Event” in Section 4.08 of the
Supplemental Indenture. Tender Offers:    Not Applicable Consequence of Merger
Events:    Notwithstanding Section 12.2 of the Equity Definitions, upon the
occurrence of a Merger Event, the Calculation Agent shall make a corresponding
adjustment in respect

 

11



--------------------------------------------------------------------------------

   of any adjustment under the Indenture to the nature of the Shares to the
extent an analogous adjustment would be made pursuant to the Indenture in
connection with such Merger Event; provided, however, that no adjustment shall
be made in respect of any adjustment to the Conversion Rate pursuant to any
Excluded Provision; provided further that if, with respect to a Merger Event,
(i) the consideration for the Shares includes shares or depositary receipts with
respect to shares of an entity or person that is not a corporation or is not
organized under the laws of the United States, any State thereof or the District
of Columbia, and the Calculation Agent determines, in its sole discretion, that
(A)(x) treating such shares or depositary receipts as “Reference Property” (as
such term is defined in the Indenture) or (y) Cancellation and Payment not
applying to the Transaction with respect to such Merger Event, in either case of
clause (x) or clause (y), will have a material adverse effect on Dealer’s rights
or obligations in respect of the Transaction, on its Hedging Activities in
respect of the Transaction or on the costs (including, without limitation, due
to any increase in tax liability, decrease in tax benefit or other adverse
effect on its tax position) of engaging in any of the foregoing, and (B) Dealer
cannot promptly avoid the occurrence of each such material adverse effect by (I)
transferring or assigning its rights and obligations under this Confirmation and
the Agreement pursuant to Section 9(e)(ii) to an affiliate of Dealer or (II)
amending the terms of this Confirmation (whether because amendments would not
avoid such occurrence or because Counterparty fails to agree promptly to such
amendments) or (ii) the Counterparty to the Transaction following such Merger
Event will not be either (A) the Issuer or (B) a wholly-owned subsidiary of the
Issuer whose obligations under the Transaction are fully and unconditionally
guaranteed by the Issuer, then Cancellation and Payment (Calculation Agent
Determination) shall apply. Nationalization, Insolvency or Delisting:   
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

12



--------------------------------------------------------------------------------

Restrictions on Adjustments:    Notwithstanding anything to the contrary in the
Equity Definitions or this Confirmation, none of the events listed in Section
4.05(i)(1)-(7) of the Supplemental Indenture will constitute a Potential
Adjustment Event, Merger Event or Tender Offer, and no adjustment will be made
to the Transaction in connection with any such event pursuant to the Equity
Definitions (as amended by this Confirmation) or otherwise; provided that,
notwithstanding the foregoing, if an event listed in Section 4.05(i)(5) of the
Supplemental Indenture constitutes a “Merger Event” (as defined in the
Supplemental Indenture), the Consequence of Merger Events hereunder shall apply.

Additional Disruption Events:

 

Change in Law:    Applicable; provided that (i) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof with the words
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)” and (ii) Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the phrase “Hedge Positions”.
Failure to Deliver:    Not Applicable Hedging Disruption:    Not Applicable
Increased Cost of Hedging:    Applicable Hedging Party:    For all applicable
Additional Disruption Events, Dealer.

 

Determining Party:    For all applicable Extraordinary Events, Dealer.
Non-Reliance:    Applicable Agreements and Acknowledgements    Regarding Hedging
Activities:    Applicable Additional Acknowledgments:    Applicable

 

4.      Calculation Agent.

   Dealer. Following any determination or calculation by the Calculation Agent
hereunder, upon a written request by Counterparty, the Calculation Agent shall
promptly provide to Counterparty, by e-mail to the e-mail address provided by
Counterparty in such written request, a report (in a commonly used file format
for the storage and manipulation of financial data, but without disclosing
Dealer’s proprietary models) displaying in reasonable detail the basis for such
determination or calculation, as the case may be.

 

13



--------------------------------------------------------------------------------

5. Account Details.

 

  (a) Account for payments to Counterparty:

 

Bank:    JPMorgan ABA#:      021000021 Acct No.:    777142678 Acct Name:   
Chart Industries

Account for delivery of Shares to Counterparty:

To be provided.

 

  (b) Account for payments to Dealer:

Citibank, N.A.

SWIFT: CITIUS33

Bank Routing: 021-000-0899

Account Name: Morgan Stanley and Co.

Account No. : 30632076

Account for delivery of Shares from Dealer:

To be provided by Dealer.

 

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: New York

Morgan Stanley & Co. International plc

c/o Morgan Stanley & Co. Inc.

1585 Broadway, 5th Floor

New York, NY 10036

Attention:    Scott Delgado Telephone:    (212) 761-0953 Facsimile:    (212)
507-0785 Email:    Scott.Delgado@morganstanley.com

 

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

Chart Industries, Inc.

One Infinity Corporate Centre Drive

Garfield Hts., OH 44125

Attention:    Michael F. Biehl, Executive Vice President, Chief Financial
Officer and Treasurer Telephone No.:    (440) 544-1244 Facsimile No.:    (888)
867-1053

 

14



--------------------------------------------------------------------------------

With a copy to:

Attention:    Matt Klaben, General Counsel Telephone No.:    (440) 544-1249
Facsimile No.:    (440) 753-1491

 

  (b) Address for notices or communications to Dealer:

 

To:    Morgan Stanley & Co. International plc    c/o Morgan Stanley & Co. Inc.
   1585 Broadway, 5th Floor    New York, NY 10036 Attention:    Scott Delgado
Telephone:    (212) 761-0953 Facsimile:    (212) 507-0785 Email:   
Scott.Delgado@morganstanley.com With a copy to:    Morgan Stanley & Co.
International    c/o Morgan Stanley & Co.    1221 Avenue of the Americas, 34th
Floor    New York, NY 10020 Attention:    Anthony Cicia Telephone:   
(212) 761-7959 Email:    anthony.cicia@morganstanley.com

 

8. Representations and Warranties of Counterparty.

Each of the representations and warranties of Counterparty set forth in
Section 3 of the Underwriting Agreement (the “Underwriting Agreement”), dated as
of July 28, 2011, between Counterparty and J.P. Morgan Securities LLC and Morgan
Stanley & Co. LLC, as representatives of the Underwriters party thereto (the
“Underwriters”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein. Counterparty hereby further represents and
warrants to Dealer on the date hereof and on and as of the Premium Payment Date
that:

 

  (a) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument filed as an exhibit to Counterparty’s
Form 10-K for the year ended December 31, 2010 (as updated by any subsequent
filings) to which Counterparty or any of its subsidiaries is a party or by which
Counterparty or any of its subsidiaries is bound or to

 

15



--------------------------------------------------------------------------------

  which Counterparty or any of its subsidiaries is subject, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (d) Counterparty is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

  (e) Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(12) of the Commodity Exchange Act, as amended, other than
a person that is an eligible contract participant under Section 1a(12)(C) of the
Commodity Exchange Act).

 

  (f) Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

 

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation (except as to whether or not this
Confirmation constitutes Counterparty’s valid and binding obligation or is
enforceable against Counterparty in accordance with its terms). Delivery of such
opinion to Dealer shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares or consummates or otherwise executes or engages in any
transaction or event (a “Conversion Rate Adjustment Event”) that would lead to
an increase in the Conversion Rate (as such term is defined in the Indenture),
other than a stock split or equivalent transaction, promptly give Dealer a
written notice of such repurchase or Conversion Rate Adjustment Event (a
“Repurchase Notice”) on such day if following such repurchase or Conversion Rate
Adjustment Event, as the case may be, the number of outstanding Shares as
determined on such day is (i) less than 27,918,522 (in the case of the first
such notice) or (ii) thereafter more than 1,369,003 less than the number of
Shares included in the immediately preceding Repurchase Notice. Counterparty
agrees to indemnify and hold harmless Dealer and its affiliates and their
respective officers, directors, employees, affiliates, advisors, agents and
controlling persons (each, an “Indemnified Person”) from and against any and all
losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
reasonable expenses (including reasonable attorney’s fees), joint or several,
which an Indemnified Person may become subject to, in each case, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others

 

16



--------------------------------------------------------------------------------

  Counterparty may designate in such proceeding and shall pay the reasonable
fees and expenses of such counsel related to such proceeding. Counterparty shall
not be liable for any settlement of any such proceeding contemplated by this
paragraph that is effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Counterparty agrees
to indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Counterparty shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any such
proceeding that is pending or threatened in respect of which any Indemnified
Person is or could have been a party and indemnity could have been sought
hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

  (c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Exchange Act, of
any securities of Counterparty, other than (i) a distribution meeting the
requirements of the exception set forth in Rules 101(b) and 102(b) of Regulation
M and (ii) the distribution of the Convertible Notes. Counterparty shall not,
until the second Scheduled Trading Day immediately following the third Exchange
Business Day immediately prior to the Premium Payment Date, engage in any such
distribution.

 

  (d) No Manipulation. Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(o) or 9(t) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended (the “Code”));

 

  (C)

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and

 

17



--------------------------------------------------------------------------------

  delivery of legal opinions with respect to securities laws and other matters
by such third party and Counterparty, as are reasonably requested and reasonably
satisfactory to Dealer;

 

  (D) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Dealer may transfer or assign all or any part of its rights or obligations under
the Transaction, (A) without Counterparty’s consent, to any affiliate of Dealer
if either (1) such affiliate has a rating for its long term, unsecured and
unsubordinated indebtedness equal to or better than the greater of the credit
rating of Dealer and the credit rating of any guarantor of Dealer’s obligations
hereunder, in each case, at the time of such transfer or assignment, or (2) such
affiliate’s obligations hereunder will be guaranteed, pursuant to the terms of a
customary guarantee in a form used by Dealer generally for similar transactions
and in form and substance reasonably acceptable to Counterparty, by Morgan
Stanley, or (B) if the conditions of the immediately preceding clause (A) are
not met, with Counterparty’s prior written consent (such consent not to be
unreasonably withheld), to any affiliate of Dealer or any other third party, in
each case, with a rating for its long term, unsecured and unsubordinated
indebtedness equal to or better than the greater of the credit rating of Dealer
and the credit rating of any guarantor of Dealer’s obligations hereunder, in
each case, at the time of such transfer or assignment. If at any time at which
(A) the Section 16 Percentage exceeds 7.5%, (B) the Option Equity Percentage
exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if
any applies) (any such condition described in clauses (A), (B) or (C), an
“Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Options in accordance
with the preceding sentence on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer such that no Excess
Ownership Position exists, then Dealer may designate any Exchange Business Day
as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”) such that following such partial termination no Excess
Ownership Position exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Options equal to the number of Options
underlying the Terminated Portion, (2) Counterparty were the sole Affected Party
with respect to such partial termination and (3) the Terminated Portion were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(m) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party).

 

18



--------------------------------------------------------------------------------

  The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly or
indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding (including, solely for such purpose, Shares
that would be deemed outstanding pursuant to the last sentence of Rule
13d-3(d)(1)(i) as if such sentence were applicable to the calculation of clause
(B) of the definition of Section 16 Percentage). The “Option Equity Percentage”
as of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that gives rise to reporting or
registration obligations (except for any filings of Form 13F, Schedule 13D or
Schedule 13G under the Exchange Act) or other requirements (including obtaining
prior approval from any person or entity) of a Dealer Person, under any
Applicable Restriction, as determined by Dealer in its reasonable discretion,
minus (B) 1% of the number of Shares outstanding.

 

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty only to the extent of any such
performance.

 

  (f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares to be delivered by Dealer on the Settlement Date for the
Transaction, Dealer may, by notice to Counterparty on or prior to any Settlement
Date (a “Nominal Settlement Date”), elect to deliver the Shares on two or more
dates (each, a “Staggered Settlement Date”) as follows:

 

  (i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) and the number of Shares that it will deliver on each Staggered Settlement
Date;

 

  (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii)

if the Net Share Settlement, Combination Settlement or Cash Settlement terms set
forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement,

 

19



--------------------------------------------------------------------------------

  Combination Settlement or Cash Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the number of Shares
deliverable pursuant to such terms will be allocated among such Staggered
Settlement Dates as specified by Dealer in the notice referred to in clause
(i) above.

 

  (g) [Reserved]

 

  (h) Role of Agent. Morgan Stanley & Co. LLC (“MS&CO”) is acting as agent for
both parties but does not guarantee the performance of either party. (i) Neither
Dealer nor Counterparty shall contact the other with respect to any matter
relating to the Transaction without the direct involvement of MS&CO; (ii) MS&CO,
Dealer and Counterparty each hereby acknowledges that any transactions by Dealer
or MS&CO with respect to Shares will be undertaken by Dealer as principal for
its own account; (iii) all of the actions to be taken by Dealer and MS&CO in
connection with the Transaction shall be taken by Dealer or MS&CO independently
and without any advance or subsequent consultation with Counterparty; and
(iv) MS&CO is hereby authorized to act as agent for Counterparty only to the
extent required to satisfy the requirements of Rule 15a-6 under the Exchange Act
in respect of the Transaction.

 

  (i) [Reserved]

 

  (j) Additional Termination Events. If an event of default with respect to
Counterparty occurs under the terms of the Convertible Notes as set forth in
Section 6.02 of the Supplemental Indenture, and such event of default results in
the Convertible Notes becoming or being declared due and payable pursuant to the
Indenture, then such event of default shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such Additional
Termination Event, (A) Counterparty shall be deemed to be the sole Affected
Party, (B) the Transaction shall be the sole Affected Transaction and (C) Dealer
may designate an Exchange Business Day as an Early Termination Date pursuant to
Section 6(b) of the Agreement (which Exchange Business Day shall be on or as
promptly as reasonably practicable after the occurrence of such acceleration).

 

  (k) Amendments to Equity Definitions.

 

  (i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

  (l) Setoff. Each party waives any and all rights it may have to set off
obligations arising under the Agreement and the Transaction against other
obligations between the parties, whether arising under any other agreement,
applicable law or otherwise.

 

  (m)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of the Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.6, 12.7 or 12.9 of the Equity
Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (any such
amount, a “Payment Obligation”), Counterparty may request Dealer to satisfy the
Payment Obligation by the Share Termination Alternative (as defined below)
(except that Counterparty shall not have the right to make such an election in
the event of (I) a Nationalization, Insolvency or Merger Event, in each case, in
which the consideration to be paid to

 

20



--------------------------------------------------------------------------------

  holders of Shares consists solely of cash, (II) a Merger Event that is within
Counterparty’s control, or (III) an Event of Default in which Counterparty is
the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement in each case that
resulted from an event or events outside Counterparty’s control) and shall give
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, the Announcement Date (in the case of Nationalization, Insolvency
or Delisting), the Early Termination Date or date of cancellation, as
applicable; provided that if Counterparty does not validly request Dealer to
satisfy the Payment Obligation by the Share Termination Alternative, Dealer
shall have the right, in its sole discretion, to satisfy its Payment Obligation
by the Share Termination Alternative, notwithstanding Counterparty’s election to
the contrary.

 

Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.6, 12.7 or 12.9 of the
Equity Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable
(the “Share Termination Payment Date”), in satisfaction of such Payment
Obligation in the manner reasonably requested by Counterparty free of payment.
Share Termination Delivery Property:    A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value to Dealer of property contained in
one Share Termination Delivery Unit, as determined by the Calculation Agent in
its discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property. Share
Termination Delivery Unit:    One Share or, if a Merger Event has occurred and a
corresponding adjustment to the Transaction has been made, a unit consisting of
the number or amount of each type of property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Merger Event, as
determined by the Calculation Agent.

 

21



--------------------------------------------------------------------------------

Failure to Deliver:    Applicable Other applicable provisions:    If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9 and
9.11 (as modified above) of the Equity Definitions and the provisions set forth
opposite the caption “Representation and Agreement” in Section 2 will be
applicable, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units”.

 

  (n) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (o) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, based on the advice of outside counsel, any
Shares acquired by Dealer for the purpose of hedging its obligations pursuant to
the Transaction, other than any such Shares that were, at the time of
acquisition by Dealer, “restricted securities” (as defined in Rule 144(a)(3)
under the Securities Act) (any such Shares, “Hedge Shares”), cannot be sold in
the public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election, either (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement
substantially similar to underwriting agreements customary for registered
secondary offerings of a substantially similar size, in form and substance
reasonably satisfactory to Dealer; provided, however, that if Dealer, in its
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty,
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of a substantially similar size, in form and substance reasonably
satisfactory to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Dealer at the Relevant Price
on such Exchange Business Days, and in the amounts, reasonably requested by
Dealer.

 

  (p) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (q)

Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, based on the advice of
counsel, that such action is reasonably necessary or advisable to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions (but only if there is a material decrease in liquidity
relative to Dealer’s expectations on the Trade Date) or to enable Dealer to
effect purchases of Shares in connection with its hedging, hedge unwind or

 

22



--------------------------------------------------------------------------------

  settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer; provided that no such Valid Day or
other date of valuation, payment or delivery may be postponed or added more than
30 Valid Days after the original Valid Day or other date of valuation, payment
or delivery, as the case may be.

 

  (r) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

  (s) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i) promptly following the public announcement of the results of any election
by the holders of Shares with respect to the consideration due upon consummation
of any Merger Event, Counterparty shall give Dealer written notice of the types
and amounts of consideration that holders of Shares have elected to receive upon
consummation of such Merger Event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such transaction
or event is consummated; and

 

  (ii) promptly following any adjustment to the Convertible Notes in connection
with any Potential Adjustment Event (other than a stock split or equivalent
transaction) or Merger Event, Counterparty shall give Dealer written notice of
the details of such adjustment.

 

  (u) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (v)

Early Unwind. In the event the sale of the “Underwritten Securities” (as defined
in the Underwriting Agreement) is not consummated with the Underwriters for any
reason, or Counterparty fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as

 

23



--------------------------------------------------------------------------------

  agreed upon by the parties (the Premium Payment Date or such later date, the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Each of Dealer and
Counterparty represents and acknowledges to the other that, upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 

  (w) Payment by Counterparty. In the event that (i) an Early Termination Date
occurs or is designated with respect to the Transaction as a result of a
Termination Event or an Event of Default (other than an Event of Default arising
under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result,
Counterparty owes to Dealer an amount calculated under Section 6(e) of the
Agreement, or (ii) Counterparty owes to Dealer, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

 

  (x) Guarantee. On or prior to the Premium Payment Date, Dealer shall have
delivered to Counterparty a guarantee in respect of Dealer’s obligations
hereunder executed by Morgan Stanley in substantially the form previously
provided to Counterparty. Such guarantee shall constitute a Credit Support
Document under the Agreement and Morgan Stanley shall be designated as a Credit
Support Provider in relation to Dealer.

 

24



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Counterparty with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to us.

 

Yours faithfully, MORGAN STANLEY & CO. INTERNATIONAL PLC By:   /s/ Christopher
Good   Name: Christopher Good   Title: Authorized Signatory MORGAN STANLEY & CO.
LLC as Agent By:   /s/ Sylvain Mirochnikoff   Name: Sylvain Mirochnikoff  
Title: Managing Director

Accepted and confirmed

as of the Trade Date:

 

Chart Industries, Inc. By:   /s/ Michael F. Biehl

Authorized Signatory

Name: Michael F. Biehl

Title: Executive Vice President, Chief Financial Officer and Treasurer

 